MEMORANDUM **
John A. Isenhart petitions pro se for review of the Railroad Retirement Board’s (“RRB”) decision affirming the hearing officer’s decision that his railroad retirement annuity was properly adjusted to offset his social security benefit. We have jurisdiction pursuant to 45 U.S.C. § 355(f), and we deny the petition for review.
We will not set aside a decision of the RRB “if it is supported by substantial evidence, is not arbitrary and has a reasonable basis in law.” Estes v. R.R. Ret. Bd., 776 F.2d 1436, 1437 (9th Cir.1985) (citation omitted). Because we conclude that the RRB’s decision is supported by substantial evidence and has a reasonable basis in the law, see 45 U.S.C. § 231b(m), we deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.